504 F.2d 426
UNITED STATES of America, Plaintiff-Appellee,v.Ignacio MANJARRES-ARCE, Defendant-Appellant.
No. 74-1589.
United States Court of Appeals, Ninth Circuit.
Aug. 23, 1974Certiorari Denied Jan. 13, 1975See 95 S. Ct. 788.

1
Frank M. Mangan (argued), Federal Defenders, Inc., San Diego, Cal., for defendant-appellant.


2
William A. Bower, Asst. U.S. Atty., (argued), San Diego, Cal., for plaintiff-appellee.


3
Before CHAMBERS and GOODWIN, Circuit Judges, and COPPLE1 District judge.

ORDER AFFIRMING

4
The judgment appealed from is affirmed for the reasons stated by District Judge Enright in his opinion denying the motion for reduction of the sentence imposed by the magistrate.  382 F. Supp. 1046 (D.C.So.D.Cal.1974).



1
 The Honorable William P. Copple, United States District Judge for the District of Arizona, sitting by designation